Citation Nr: 0915888	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 7, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to August 
1985, January 1991 to March 1991, and February 2003 to June 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2008 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  A September 2005 rating decision denied a claim of 
entitlement to service connection for PTSD.

2.  The Veteran filed a formal request to reopen his claim of 
entitlement to service connection for PTSD on February 7, 
2007.

3.  Evidence showing that the Veteran engaged in combat and 
statements verifying the Veteran's claimed stressors, an 
element needed to substantiate the Veteran's previously 
denied claim, were not submitted prior to February 7, 2007, 
and thus, entitlement did not arise until that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 7, 
2007, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the effective date of the initial grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

With regard to VA's duty to assist, VA obtained medical 
records from the Little Rock VA Medical Center (VAMC), the 
Veteran submitted various "buddy statements," and service 
records, and the Veteran was afforded a VA examination in May 
2007.

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Facts and Analysis

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in March 2005, and the claim was denied 
in a September 2005 rating decision.  The Veteran did not 
file an appeal.  Consequently, the September 2005 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

Next, he filed a request to reopen his claim for service 
connection, which was received by the RO on February 7, 2007.  
The claim was initially denied in an April 2007 rating 
decision for lack of new and material evidence, but the 
Veteran submitted additional evidence in May 2007, and the 
RO, in its June 2007 rating decision, awarded a 30 percent 
evaluation effective February 7, 2007, the date the claim to 
reopen was received.  The Veteran filed an NOD as to the June 
2007 rating decision, contending that the grant of service 
connection should been effective earlier than the February 7, 
2007, date assigned.  Thus, the effective date of service 
connection granted in the June 2007 rating decision is the 
subject of this review.  

In claims that were reopened with new and material evidence 
such as this one, if there is a final prior RO denial of the 
benefit sought, the effective date cannot be earlier than a 
subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. 
App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 
(2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. 
Brown, 8 Vet. App. 332 (1995).  The only way to overcome the 
finality of a prior decision is to request revision of the 
decision based on clear and unmistakable error (CUE).  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

Here, there is no claim of CUE with respect to the prior 
final September 2005 rating decision.  Thus, the question 
before the Board is whether there is any testimonial evidence 
in the claims file that can be construed as a claim to reopen 
prior to the filing of the formal claim to reopen on February 
7, 2007.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2008).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to February 7, 
2007, indicating an intent to reopen a claim of entitlement 
to service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for benefits.  However, 
the provisions of 38 C.F.R. § 3.157 only apply once a formal 
claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  

The Veteran in this case has been awarded service connection 
for a number of disabilities, as follows: residuals of a 
lumbar strain since April 2002, residuals of a left knee 
injury since April 2002; residuals of a right ankle fracture 
since April 2002; and a right shoulder condition since June 
2004.  Thus, service connection has been in effect since 
April 2002, at compensable levels, for various disabilities.  
Therefore, from that date forward, "a formal claim for 
compensation or pension has been allowed."  Thus, 38 C.F.R. 
§ 3.157 is potentially applicable here.  

A review of the record after September 2005 but prior to 
February 2007 (the currently assigned effective date) reveals 
that the Veteran sought treatment for PTSD at the North 
Little Rock VAMC on numerous occasions, the earliest being on 
January 17, 2006.  The treatment note indicates he was last 
seen for PTSD in July 2005.  The Veteran reported dreams of 
friends from Iraq, intrusive thoughts about seeing dead 
bodies of soldiers that he witnessed dying, and guilt about 
his actions in Iraq.  The treatment provider assessed 
prolonged PTSD and encouraged the Veteran to participate in a 
Returning Iraqi support group.  Therefore, an informal claim 
on January 17, 2006, is established under 38 C.F.R. § 3.157 
in this case.

The Board must now determine the date upon which entitlement 
arose.  Again, pursuant to 38 C.F.R. § 3.400(b)(2), the 
latter of the date of the claim to reopen (in this case, 
January 17, 2006) and the date upon which entitlement arose 
controls and is the appropriate effective date.  

Again, the February 7, 2007, effective date currently 
assigned is the date the RO received the Veteran's formal 
request to reopen his claim of entitlement to service 
connection for PTSD.  Along with his request to reopen, the 
Veteran submitted various "buddy statements" from fellow 
soldiers describing combat situations and the Veteran's 
reactions to them, and the Veteran asserted that he received 
a Combat Action Badge as a result of his service in Iraq.  
The RO also received documentation confirming the Veteran's 
receipt of a Combat Action Badge for his service from April 
16, 2003 to April 20, 2004.  

The Board finds that February 7, 2007, is the date on which 
entitlement arose, as it was not until that date that 
evidence was received showing that the Veteran engaged in 
combat and thus eliminated the need for verification of 
stressors, which was the missing element and the basis for 
the previous denial of his service connection claim in 
September 2005.  Accordingly, the presently assigned 
effective date of February 7, 2007, remains correct, as it is 
the latter of the two dates under consideration.    

Again, the date of claim is January 17, 2006.  The date 
entitlement arose is February 7, 2007.  The proper effective 
date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  
For the reasons already discussed, an effective date prior to 
February 7, 2007 is not justified.  As the preponderance of 
the evidence is against a grant of an earlier effective date, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
    

ORDER

Entitlement to an effective date earlier than February 7, 
2007, for the grant of service connection for PTSD is denied.



____________________________________________
ERIS S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


